*148Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie Lavon McNeill petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed. R.Civ.P. 59(e) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied McNeill’s motion on March 25, 2011. Accordingly, because the district court has recently adjudicated McNeill’s Rule 59(e) motion, we deny the mandamus petition as moot. We grant McNeill’s motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.